PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-4036


UNITED STATES OF AMERICA,

            Plaintiff – Appellee,

v.

MICHAEL SLAGER,

            Defendant – Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:16-cr-00378-DCN-1)


Argued: November 1, 2018                                   Decided: January 8, 2019


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Wynn wrote the opinion, in which Judge Wilkinson
and Judge Diaz joined.


ARGUED: Elizabeth Anne Franklin-Best, BLUME, FRANKLIN-BEST & YOUNG,
LLC, Columbia, South Carolina, for Appellant. Elizabeth Parr Hecker, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: John M.
Gore, Acting Assistant Attorney General, Tovah R. Calderon, Appellate Section, Civil
Rights Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.
WYNN, Circuit Judge:

       Defendant Michael Slager (“Defendant”), a former officer with the North

Charleston Police Department, admitted that he “willfully” shot and killed Walter Scott

(“Scott”), when Scott was unarmed and fleeing arrest. Defendant further admitted that his

decision to shoot Scott was “objectively unreasonable.” Based on those admissions,

Defendant pleaded guilty to depriving Scott of his civil rights under color of law.

       The district court sentenced Defendant to a 240-month term of imprisonment.

Before this Court, Defendant argues that the district court reversibly erred in setting his

sentence by: (1) using second-degree murder as the sentencing cross-reference for his

offense rather than voluntary manslaughter, and (2) applying a two-level enhancement for

obstruction of justice. Finding no reversible error, we affirm Defendant’s sentence.

                                              I.

                                              A.

       In May 2016, a federal grand jury in the District of South Carolina returned an

indictment alleging, among other things, that Defendant, “while acting under color of law

as an officer with the North Charleston Police Department, shot [and killed] Walter Scott

without legal justification, willfully depriving him of the right . . . to be free from the use

of unreasonable force by a law enforcement officer.” J.A. 13. In the meantime, Defendant

was tried in state court on one count of murder. That trial resulted in a hung jury and

mistrial.

       Thereafter, Defendant entered into a global plea agreement with the United States

and the State of South Carolina. Under that agreement, in exchange for Defendant’s guilty


                                              2
plea in federal court to one count of depriving Scott of his civil rights under color of law,

the United States agreed to drop the remaining counts of the indictment 1 and agreed to

recommend a three-level reduction in the applicable sentencing level for acceptance of

responsibility. Additionally, South Carolina agreed not to retry Defendant and dismissed

the murder charge against him.

       Some of the undisputed facts that formed the basis for Defendant’s plea includes

evidence showing that on the morning of April 4, 2015, while on duty, Defendant stopped

Scott’s vehicle after observing that his center brake light was not working. After the stop,

Scott fled on foot and Defendant chased him. During the chase, Defendant shot his taser

probes twice, hitting and bringing Scott down with the second shot. See United States v.

Slager, No. 2:16-CR-00378-DCN, 2018 WL 445497, at *2 (D.S.C. Jan. 16, 2018).

       At some point thereafter, Scott got up and fled. While Scott was unarmed and

running away, Defendant drew his department-issued firearm and fired eight shots at Scott,

five of which struck Scott in the back. Scott died on the scene from these wounds. Id.

       A bystander witnessed and testified about the incident. The bystander also filmed

parts of the incident. The bystander’s testimony and video of the incident directly

contradicted Defendant’s initial account of the incident. In conformance with the global

guilty plea agreement, Defendant admitted that he “used deadly force even though it was

objectively unreasonable under the circumstances.” Id. And, Defendant acknowledged


       1
        The federal indictment charged Defendant with: depriving Scott of his civil rights
under color of law, in violation of 18 U.S.C. § 242; using a weapon during the commission
of a crime of violence, in violation of 18 U.S.C. § 924(c); and obstruction of justice, in
violation of 18 U.S.C. § 1512(b)(3).

                                             3
that “his actions were done willfully, that is he acted voluntarily and intentionally and with

specific intent to do something that the law forbids.” Id.

                                             B.

       Defendant’s sentencing hearing began on December 4, 2017, and lasted four days.

Because Defendant pleaded guilty to depriving Scott of his civil rights under color of law,

the district court was required during sentencing to cross-reference the offense underlying

the deprivation. See U.S.S.G. § 2H1.1(a)(1). The government contended that the proper

cross-reference was second-degree murder because Defendant was acting with malice

aforethought when he shot Scott. In contrast, Defendant argued that the proper cross-

reference was voluntary manslaughter because he was provoked by Scott and was thus not

acting with malice.

       Although most of the facts were undisputed at Defendant’s sentencing hearing, the

government and Defendant disagreed as to what occurred after Scott fell to the ground, but

before Scott got up and ran away from Defendant.

                                              i.

       The government’s version of events is based primarily on the only third-party

eyewitness to the shooting, Feidin Santana. Santana recounted the shooting during a South

Carolina Law Enforcement Division (“SLED”) interview, and during Defendant’s state

and federal proceedings. Each time, Santana provided a consistent account of the shooting.

       While traveling to work on the morning of the shooting, Santana saw Scott running

from Defendant. Santana followed, but briefly lost sight of Scott and Defendant. When

Santana next saw them, Scott was facing down, and Defendant was on top of Scott and


                                              4
“trying to control” him. J.A. 971. Santana testified that it sounded like Scott was “being

hurt” and he heard something “electric.” J.A. 972. According to Santana, Defendant

punched Scott in the back, but Scott never flipped over. Santana did not see Scott punch

back. Nor did Santana see Scott grab the taser and charge toward Defendant. Indeed,

Santana never saw Scott holding the taser. Rather, according to Santana, Scott did not

seem to want to “hurt” Defendant but was “just trying to leave.” J.A. 974. At some point,

Scott shot up “aggressively,” Santana testified. J.A. 975. By this, Santana meant that Scott

was “determined to . . . just leave.” Id. When Scott broke free and began to run, Defendant

shot him. Defendant then handcuffed Scott and checked his pulse but did not treat him.

       Santana also recorded a portion of the encounter with his cell phone. Santana’s

video does not clearly show the period during which Scott and Defendant were allegedly

on the ground. But the video does show that Scott stood up and was running away—not

pointing a taser at Defendant or advancing toward Defendant—when Defendant fired at

him. Additionally, the video shows Defendant picked up the taser approximately ten feet

behind the point where Defendant was standing when he shot Scott—not between Scott

and Defendant.

                                            ii.

       In contrast to Santana’s consistent recollection of the encounter, Defendant provided

four different accounts as to what happened on the morning of April 4, 2015.

       First, Defendant made an on-scene statement to his superior officer, Lieutenant

Daniel Bowman, who arrived shortly after the shooting occurred. Defendant told Lt.

Bowman that Scott continued to resist arrest after being tasered and falling to the ground.


                                             5
Defendant tased Scott twice more while he laid on the ground, but Scott resisted and “was

able to roll over onto his back.” Supp. J.A. 75. Scott then “use[d] both hands to grab the

taser” and after “a short struggle,” Scott “was able to wrestle it away.” Id. Scott then

“stood up and pointed the taser at” Defendant. Id. Defendant told Lt. Bowman that, when

faced with this alleged threat, he “drew his weapon as he was returning to the standing

position and fired multiple times.” Id. Several of Defendant’s shots struck Scott, who then

fell to the ground. According to this account, Defendant then “rendered emergency aid

until other officers arrived seconds later.” Id.

       Three days after the shooting, on April 7, 2015, Defendant gave a second account

of the encounter in an unsworn interview with SLED investigators. Before giving this

statement, Defendant asked his attorney to verify with the SLED investigators whether

there was “[a]ny video, surveillance video of businesses, security cameras, [or] anything”

else documenting the shooting. J.A. 702. Defendant also asked whether there were any

witnesses who viewed the shooting. The SLED investigators did not apprise Defendant of

Santana or his recorded video.

       At the start of the interview, the SLED investigators informed Defendant that the

interview was part of a criminal investigation and that Defendant could decline to

participate. Still, Defendant agreed to make a statement. Over the course of the interview,

Defendant added new details not mentioned in his prior statement to Lt. Bowman and

physically reenacted key aspects of the encounter. For example, Defendant claimed that

Scott was “coming straight at him” holding the taser, with his “arm extending straight out.”

J.A. 1640. Defendant told the SLED investigators that he was “shuffle-stepping” to avoid


                                              6
the taser as he “pulled his gun.” Id. According to this account, Scott was “turning to his

left” when Defendant fired. Id. Then, “Scott ran off, stumbled into the grass, [and] fell to

the ground.” Id. Defendant further told the investigators that “Scott must have dropped”

the taser during this altercation, because he retrieved it “between the place where he had

been shooting and where Scott landed.” J.A. 1641.

       During his state trial, Defendant provided a third description of his encounter with

Scott. In this retelling, Defendant claimed that, during the alleged ground struggle, he had

attempted to put Scott’s left hand “behind his back to handcuff him.” J.A. 282. However,

Scott was in a “pushup position” and was “trying to get up” at the same time. Id. Defendant

testified that while this was occurring, he and Scott were “fighting” and “rolling around on

the ground.” J.A. 285. According to this account, Scott eventually “overpowered”

Defendant and took his taser. J.A. 286. Defendant testified that at that point, he “instructed

Mr. Scott to turn right away and go, but he didn’t.” J.A. 288. Instead, Scott continued to

approach Defendant, so Defendant “pulled [his] firearm” and “fired until the threat was

stopped.” J.A. 289. Defendant’s testimony made clear that he was neither “provoked” nor

“angry” during the shooting. J.A. 346–47. Instead, Defendant testified that he was simply

“doing [his] job” and acting in “self-defense.” Id. at 347.

       Defendant provided his fourth description of the shooting over two days of

testimony at his federal pre-trial hearings. Again, Defendant added new details. For the

first time, Defendant testified that Scott “punched [him] in the chest” during the ground

altercation. J.A. 732. And for the first time, Defendant testified that Scott was “on top of

[him] at some point.” J.A. 727. Defendant also testified—again, for the first time—that


                                              7
Scott “drive stunned” 2 him during the altercation. J.A. 728. When asked why he had not

previously provided these details, Defendant testified that the surrounding events were

“fuzzy” and there were still “some things [he did not] recall.” J.A. 727. But “some of [his]

memory [had] come back since” the shooting, he testified. Id. Still, Defendant testified

that he could not “recall anything [that he had] told SLED Agents” during his prior

interview. J.A. 860 (emphasis added).

       Defendant did not testify during his sentencing hearing, but he did attempt to

buttress aspects of his final account of the encounter through three expert witnesses. First,

Defendant offered Eugene Liscio, an expert forensic analyst who reconstructs crime

scenes. Using Santana’s video, Liscio created a 3D model of the scene of the encounter in

an effort to determine whether Defendant or Scott was holding the taser prior to the

shooting. Based upon the final position of the taser, Liscio opined that the video was

“inconsistent” with Defendant throwing the taser with his right arm. J.A. 1257–58.

However, Liscio equivocated as to this opinion, acknowledging that there was “no part in

[the Santana video] where you can actually see the taser being held.” J.A. 1275. Liscio

also testified that, due to this limitation, the court would have to “make [its] own judgment

call” as to what in fact occurred. J.A. 1279–80.



       2
          “Tasers generally have two modes. In dart mode, a taser shoots probes into a
subject and overrides the central nervous system. Drive stun mode, on the other hand, does
not cause an override of the victim’s central nervous system; that mode is used as a pain
compliance tool with limited threat reduction.” Estate of Armstrong ex rel. Armstrong v.
Vill. of Pinehurst, 810 F.3d 892, 897 n.3 (4th Cir.), cert. denied sub nom. Vill. of Pinehurst,
N.C. v. Estate of Armstrong, 137 S. Ct. 61, 196 L. Ed. 2d 32 (2016) (internal quotations
marks and citations omitted).

                                              8
       Second, Defendant offered David Hallimore, a forensic audio analyst, who applied

“filtration[s] to [the Santana Video] to allow the speech to become more clear.” J.A. 1192,

1216. Through these filtrations and “critical listening”—a skill Hallimore purportedly

learned by “train[ing his] brain effectively to better understand certain tones”—Hallimore

testified that he heard “fuck police” and “Let go of the taser or I’ll shoot” on the Santana

video. J.A. 1204, 1216, 1218. But Hallimore also recognized this was his “interpretation”

of the enhanced audio. J.A. 1220.

       Finally, Defendant introduced opinions and analyses rendered by Megan Fletcher,

an agent with the SLED’s Trace Evidence Unit. Fletcher did not testify at the federal

sentencing, but Defendant did reference her state trial testimony and report. Fletcher

identified polyester fibers in Defendant’s shirt that had been melted. Fletcher analyzed

these fibers and opined that a “taser drive-stun cannot be excluded as a possible heat source

which has the potential to melt polyester fibers.” Supp. J.A. 89–90. But Fletcher averred

that she was “unable to definitively conclude whether a Taser did or did not cause the marks

on the uniform.” Supp. J.A. 89. Fletcher also acknowledged that she never determined—

and therefore did not know—the melting point of the fibers in Defendant’s shirt.

                                             C.

       On January 16, 2018, the district court sentenced Defendant to a 240-month term of

imprisonment. In an accompanying order explaining its sentencing decision, the court first

determined that second-degree murder was the appropriate sentencing cross-reference for

Defendant’s offense because “malice aforethought is proven by a gross deviation from the

standard of reasonable care, and [because] there is insufficient evidence that the defendant


                                             9
acted in heat of passion.” Slager, 2018 WL 445497, at *2. To support that judgment, the

district court made extensive credibility determinations and factual findings.

       To begin, the court assessed the credibility of the only two testifying eyewitnesses

to Scott’s shooting: Santana and Defendant. Recounting at length Defendant’s various

accounts of the encounter, the district court discredited Defendant’s testimony,

characterizing it as “contradictory,” “self-serving, evolving, and internally inconsistent.”

Id. at *4–6. Furthermore, the court found that Defendant’s experts did not bolster the

credibility of his account because each expert admitted that his or her respective technique

provided no definitive answer as to the key aspects of Defendant’s final version of the

encounter. In contrast, Santana presented a “consistent story,” which the court found

credible. Id. at *4 (“[A] review of the statement Santana gave to SLED, Santana’s state

court testimony, and his federal court testimony reveals a consistent story that is at odds

with [Defendant’s] presentation of the sequence of events . . . making Santana a more

credible witness.”).

       Based upon these credibility determinations, the district court made the following

findings of fact. First, the court found that the Santana video did not provide any grounds

to support a finding of provocation. Second, the court found that the portion of the

encounter not covered by the video—when Defendant and Scott were on the ground—also

did not support a finding of provocation. In particular, the court found that Scott “yelled

‘Fuck the police,’ [and] that Scott ran away from [Defendant] during the initial traffic stop

and disobeyed commands to stop.” Id. at *8. But the court further found that—contrary

to Defendant’s statements—Scott was “never on top of [Defendant].” Id. The court found


                                             10
that Scott did not wrestle the taser away and attempt to drive-stun Defendant because Scott

“never had the taser in his hands.” Id. Rather than coming straight at Defendant with a

taser, Scott got “up from the ground [and] ran away from [Defendant],” the court found.

Id. Instead “of giving chase once again, [Defendant] shot at Scott eight times” and “five

of those shots hit Scott in the back.” Id. Moreover, at “no point after [Defendant] fired the

first shot—when Scott was nearly fifteen feet away—to when [Defendant] fired the eighth

shot—when Scott was nearly forty feet away—did Scott turn around.” Id. Emphasizing

that “[w]ords alone will not suffice for a ‘heat of passion’ finding,” the court concluded

that these facts, “taken together,” “did not constitute adequate provocation to apply the

‘heat of passion’ mitigation.” Id.

       In determining Defendant’s sentence, the district court also applied a two-level

sentencing enhancement for obstruction of justice based upon Defendant’s false statements

to the SLED investigators during his unsworn interview. U.S.S.G. § 3C1.1. In so doing,

the court recognized that Defendant was “represented by an attorney” and “was aware that

there was an investigation . . . underway for the shooting.” Id. at *14. The court also

emphasized that, before making the statement, Defendant specifically inquired “about the

presence of a video that captured the shooting.” Id. at *17. Believing that no video existed,

Defendant “used the SLED interview to advance his false narrative of being forced to fire

when Scott was coming toward him with a taser,” the court explained. Id.

       In deciding to apply the obstruction enhancement, the district court acknowledged

that SLED had already obtained Santana’s video when they interviewed Defendant. Still,

without the video, some of Defendant’s false statements would have significantly


                                             11
obstructed the investigation, the court determined. Specifically, if it were “not for the

Santana’s video,” Defendant’s statement that “Scott was coming toward him with a taser

at the time he fired his first shot” “would certainly have hindered the investigation.” Id.

This was especially true because Defendant’s “status as a [law enforcement] officer would

likely have meant that his rendition of the events would not have been immediately

questioned.” Id.

       Defendant timely appealed his sentence.

                                             II.

                                             A.

       When, as here, a defendant is sentenced for deprivation of civil rights under color

of law, the Sentencing Guidelines require the court to cross-reference the “offense

guideline applicable to any underlying offense.” U.S.S.G. § 2H1.1(a)(1).

       Defendant first argues that the district court erred by determining that second-degree

murder was the proper cross-reference under Section 2H1.1. Specifically, Defendant

claims that when he shot Scott, he was provoked and thus acting without malice.

Consequently, Defendant argues that the proper cross-reference was voluntary

manslaughter, not second-degree murder.

       At sentencing, the government “has the burden to prove a cross-referenced offense

by a preponderance of the evidence[.]” United States v. Davis, 679 F.3d 177, 182 (4th Cir.

2012). In reviewing “whether a district court properly applied . . . its application of a

cross-reference, we review the district court’s legal conclusions de novo and its factual

findings for clear error.” United States v. Ashford, 718 F.3d 377, 380 (4th Cir. 2013)


                                             12
(quoting United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009)) (internal quotation

marks omitted). For the reasons that follow, we hold that the district court did not clearly

err in making its factual findings. We further conclude that the court correctly determined,

based on those findings, that second-degree murder was the proper cross-reference.

                                              i.

       “When sentencing courts engage in fact finding, preponderance of the evidence is

the appropriate standard of proof.” United States v. Span, 789 F.3d 320, 334 (4th Cir.

2015) (citations and alterations omitted). We “will not reverse a lower court’s findings of

fact simply because we would have decided the case differently.” Id. (quoting Easley v.

Cromartie, 532 U.S. 234, 242 (2001)). Instead, clear error exists only when “the reviewing

court on the entire evidence is left with the definite and firm conviction that a mistake has

been committed.” Id. (quoting Easley, 532 U.S. at 242).

       When a district court renders factual findings “based on determinations regarding

the credibility of witnesses, we give even greater deference to the trial court’s findings.”

United States v. Hall, 664 F.3d 456, 462 (4th Cir. 2012) (quoting Anderson v. Bessemer

City, 470 U.S. 564, 575 (1985)) (internal quotation marks omitted); see also Teleguz v.

Zook, 806 F.3d 803, 812 (4th Cir. 2015) (“[C]redibility determinations are deserving of the

highest degree of appellate deference.”), cert. denied, 137 S. Ct. 95 (2016). Indeed, if a

district court’s finding “is based on his decision to credit the testimony of one of two or

more witnesses, each of whom has told a coherent and facially plausible story that is not

contradicted by extrinsic evidence, that finding, if not internally inconsistent, can virtually

never be clear error.” Anderson, 470 U.S. at 575 (1985).


                                              13
       Because Santana’s video does not capture the entirety of the disputed period, the

court based many of its factual findings on its assessment of the credibility of the two

testifying eyewitnesses to the encounter: Defendant and Santana. Examining at length each

of Defendant’s four accounts of the encounter, the court discredited Defendant’s testimony

as “contradictory,” “self-serving, evolving, and internally inconsistent.” Slager, 2018 WL

445497, at *4–6. The record amply supports that credibility determination.

       Each time Defendant provided a new statement about the shooting, he put forward

new details materially bearing on his application of force. For example, in contrast to his

testimony in these proceedings, Defendant never told Lt. Bowman or the SLED

investigators that Scott was “on top of [him] at some point” during the disputed period.

J.A. 727–28. Also, in contrast to his testimony in these proceedings, Defendant did not tell

Lt. Bowman or the SLED investigators that he was “drive stunned” by Scott. Id. And in

contrast to his testimony in these proceedings, Defendant did not tell either Lt. Bowman or

the SLED investigators that Scott “punched [him] in the chest.” J.A. 732. When Defendant

was asked why he previously failed to provide these details, he testified that his memory

was “fuzzy” and he still didn’t “recall” “some things.” Id. Defendant’s “evolving” account

of the encounter provided the district court with ample factual basis to discredit

Defendant’s testimony. See Munyakazi v. Lynch, 829 F.3d 291, 298 (4th Cir. 2016)

(“Omissions, inconsistent statements, contradictory evidence, and inherently improbable

testimony are appropriate bases for making an adverse credibility determination.” (internal

quotation marks and alterations omitted)).




                                             14
       That some of Defendant’s assertions are flatly contradicted by Santana’s video and

by Defendant’s own plea agreement further supports the district court’s finding that

Defendant’s account was not credible. Id. Santana’s video, for example, shows that when

Defendant fired eight shots from his firearm, Scott was “running away, not pointing a Taser

at [Defendant] or advancing toward him,” contrary to Defendant’s statement to Lt.

Bowman and the SLED investigators. Slager, 2018 WL 445497, at *6. And the video

reveals that Defendant picked up his taser approximately ten feet behind where Defendant

stood when he shot Scott—not between Scott and Defendant, as Defendant initially

asserted. These contradictions further demonstrate that the district court did not clearly err

in discerning Defendant’s testimony. See United States v. Savage, 885 F.3d 212, 220 (4th

Cir. 2018) (holding that it is for the factfinder to hear a witness’s “testimony, along with

any alleged inconsistencies, and decide[] [whether] testimony [is] credible”).

       Santana, on the other hand, provided a consistent story, including as to the facts the

district court found significant in its sentencing opinion. Each time he was questioned,

Santana testified that Scott never was on top of Defendant, always was facing down, never

gained control of Defendant’s taser, and never charged at or tried to fight with Defendant.

And each time he was questioned, Santana testified that once Scott was able to stand up,

he began to flee—that Scott never tried to stay and fight Defendant, much less charge at

him, as Defendant claimed.

       Additionally, unlike several of Defendant’s retellings of the encounter, Santana’s

version of events is—and always has been—consistent with the recorded video. On these

facts, the district court did not clearly err in crediting Santana’s consistent testimony. See


                                             15
United States v. Stark, 8 F.3d 822 (4th Cir. 1993) (unpublished opinion) (District court did

not clearly err in finding one witness’s “consistent testimony, substantiated in part by

[documentary evidence], was more credible than [another witness’s] testimony, which the

court found inconsistent and incredible in many respects.”). 3

       Defendant nevertheless claims that the district court reversibly erred in declining to

find that the testimony of Defendant’s expert witnesses rendered Defendant’s account of

the encounter credible. “As with lay witnesses, evaluating the credibility of experts and

the value of their opinions is also a function best committed to the district courts, and one

to which appellate courts should defer[.]” Hall, 664 F.3d at 462 (citations and alterations

omitted).

       Here, the court did not reversibly err by declining to give weight to the testimony

and evidence presented by Defendant’s experts. The district court emphasized—as the

record demonstrates—that each expert admitted their respective techniques could not

provide the court with definitive conclusions as to what happened during the disputed

period. Instead, the experts couched their opinions with statements of equivocation and

invited the court to make its own judgment as to what, in fact, occurred during the disputed

period. See, e.g., Supp. J.A. 89–90 (Fletcher opining that a taser “drive-stun cannot be

excluded as a possible heat source which has the potential to melt polyester fibers”); J.A.



       3
         Defendant complains that the district court failed to point out in its sentencing
order that Santana viewed the shooting “from a distance of 136–180 feet.” Appellant’s Br.
at 16. Although we “do not dispute that there must be sufficient explanation for a sentence
to be procedurally reasonable,” the court’s “thorough explanation” here was more than
sufficient to meet this burden. United States v. Helton, 782 F.3d 148, 154 (4th Cir. 2015).

                                             16
1279–80 (Liscio testifying that the district court could not rely on his recreation of the

scene, but instead “ha[d] to make your own judgment call,” to determine whether Scott

ever held the taser); J.A. 1220 (Hallimore offering the court an “interpretation” of the

enhanced audio). The district court thus did not reversibly err in choosing not to give

weight to these equivocal opinions. 4

       In sum, the district court did not clearly err by crediting Santana’s version of the

encounter—including that Scott was “never on top of [Defendant],” that Scott never had

the taser in his hands, that Scott immediately began to run away when he stood up, and that

he was running away when Defendant shot him, Slager, 2018 WL 445497, at *8—as

opposed to Defendant’s (most recent) account. Notably, several of these key factual

determinations are consistent with the facts Defendant admitted to in his plea agreement.

See, e.g., id. at *2 (Defendant “fired multiple shots at Scott while Scott was running away

from him.”); id. (“[D]efendant’s Taser dropped to the ground behind [D]efendant.”).




       4
         Defendant also relies upon the Federal Rules of Evidence and Daubert v. Merrell
Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), to argue that the court erred by failing to
give weight to Fletcher’s opinions. But the Rules of Evidence do not apply to sentencing.
Fed. R. Evid. 1101(d)(3). And this Court has not applied Daubert to sentencing hearings.
United States v. Barnette, 211 F.3d 803, 815 (4th Cir. 2000); see also United States v.
Fields, 483 F.3d 313, 342 (5th Cir. 2007) (“No Circuit that we are aware of has applied
Daubert to sentencing. . . . Since Daubert’s holding was based on the Federal Rules of
Evidence, it is not directly applicable.”). Applying Daubert would run contrary to the
sentencing court’s “wide discretion” to determine the “sources and types of evidence,”
which are relevant for defendants’ individualized sentencing. Pepper v. United States, 562
U.S. 476, 488 (2011). We thus reject Defendant’s Daubert argument.

                                            17
                                              ii.

       Defendant next contends that the district court’s factual findings do not support a

finding of malice aforethought. Consequently, Defendant maintains that the court erred by

determining the proper cross-reference was voluntary manslaughter, not second-degree

murder. Again, we disagree.

       Murder is “the unlawful killing of a human being with malice aforethought,” 18

U.S.C. § 1111, whereas voluntary “manslaughter is the unlawful killing of a human being

without malice . . . [u]pon a sudden quarrel or heat of passion,” 18 U.S.C. § 1112(a). In

other words, malice aforethought “is the distinguishing characteristic which, when present,

makes a homicide murder rather than manslaughter.” United States v. Fleming, 739 F.2d

945, 947 (4th Cir. 1984).

       “Malice aforethought may be established by evidence of conduct which is reckless

and wanton and a gross deviation from a reasonable standard of care, of such a nature that

a [factfinder] is warranted in inferring that [the] defendant was aware of a serious risk of

death or serious bodily harm.” Ashford, 718 F.3d at 384 (citations and alterations omitted).

Malice does not “require proof of an intent to kill or injure.” Fleming, 739 F.2d at 947

(citations omitted). Malice exists when the evidence demonstrates that the defendant acted

“with a heart that was without regard for the life and safety of others.” Id. at 948 (citations

omitted). A district court may infer malice when a defendant uses a weapon “in such a

manner as may be expected naturally and probably to cause death.” United States v.

Celestine, 510 F.2d 457, 459 (9th Cir. 1975); accord United States v. Wright, 594 F.3d 259,

268 (4th Cir. 2010) (finding malice when Defendant “engaged in a ‘reckless firing of the


                                              18
firearm, a random firing with the intent to hurt someone’” (emphasis in original)); Ashford,

718 F.3d at 384 (finding malice when Defendant “drew his firearm and pursued the fleeing”

victim).

       As Defendant sought to do here, a defendant may negate a finding of malice by

demonstrating that an intentional killing occurred “upon a sudden quarrel or heat of

passion.” 18 U.S.C. § 1112(a); United States v. Velazquez, 246 F.3d 204, 212 (2d Cir.

2001); United States v. Browner, 889 F.2d 549, 552 (5th Cir. 1989); United States v.

Roston, 986 F.2d 1287, 1291 (9th Cir. 1993); United States v. Scafe, 822 F.2d 928, 932

(10th Cir. 1987). Federal courts apply the common-law meaning of “sudden quarrel or

heat of passion.” See, e.g., United States v. Martinez, 988 F.2d 685, 694 (7th Cir. 1993).

Under the common law, a defendant’s “heat of passion” must arise from “adequate

provocation.” See id.; Roston, 986 F.2d at 1291; United States v. Collins, 690 F.2d 431,

437 (5th Cir. 1982); United States v. Medina, 755 F.2d 1269, 1272 (7th Cir. 1985); United

States v. Paul, 37 F.3d 496, 498 (9th Cir. 1994). Provocation is adequate when it “would

arouse a reasonable and ordinary person to kill someone.” United States v. Wagner, 834

F.2d 1474, 1487 (9th Cir. 1987); see Velazquez, 246 F.3d at 213. When a law enforcement

officer, like Defendant, seeks to rely on a sudden quarrel or heat of passion defense, a court

must assess the adequacy of the provocation “by the standards of a reasonable officer.”

See Velazquez, 246 F.3d at 213 (citing United States v. Cobb, 905 F.2d 784, 789 (4th Cir.

1999)).

       “[M]ere words” generally provide inadequate provocation to negate a finding of

malice. See Allen v. United States, 164 U.S. 492, 497 (1896); Velazquez, 246 F.3d at 213;


                                             19
United States v. McRae, 593 F.2d 700, 705 (5th Cir. 1979); see also 3 Wayne R. LaFave

& Austin W. Scott, Jr., Substantive Criminal Law § 15.2(b)(6) (3d ed. 2018) (detailing

extraordinary, but inapposite exceptions); Cobb, 905 F.2d at 789 (“mere words” cannot

“justify the use of physical force by a police officer”). By contrast, “[m]utual combat” can

constitute adequate provocation under some circumstances. See Martinez, 988 F.2d at 696;

United States v. Hardin, 443 F.2d 735, 738–39 (D.C. Cir. 1970); 3 LaFave at § 15.2(b)(2).

But when a victim is fleeing from combat and the defendant is neither angry nor in danger,

mutual combat does not support a finding that a defendant acted in a heat of passion. See

Ashford, 718 F.3d at 380 (“[T]he ‘heat of passion’ mitigator plainly does not apply to an

aggressor who is ‘not angry,’ and has multiple opportunities to walk away from a dispute

that he incited.”).

       In this case, the district court did not reversibly err in determining that the facts

supported a finding of malice. In his plea agreement, Defendant admitted that he acted

“voluntarily and intentionally with specific intent to do something the law forbids.” Slager,

2018 WL 445497, at *2. Additionally, Defendant admitted that he “fired eight shots at

Scott, and each of those eight shots were fired while Scott was unarmed and running away.”

Id. Defendant’s voluntary, intentional, and repeated discharge of his firearm at Scott as he

attempted to run away “may be expected naturally and probably to cause death.” Celestine,

510 F.2d at 459; Cf. Wright, 594 F.3d at 268 (It is “perfectly foreseeable that someone

w[ill] be killed” when firing a gun “with intent to hurt someone.”).

       Nor did the district court err in determining that Defendant’s malice was not negated

by “sudden quarrel or heat of passion.” 18 U.S.C. § 1112(a). Even though Scott yelled


                                             20
“Fuck the police” prior to the shooting, the court rightly found that these words were

insufficient to provoke a reasonable officer—or any reasonable person—to kill. Slager,

2018 WL 445497, at *8; see Velazquez, 246 F.3d at 207 (holding that prisoner yelling

“Fuck you, you are not going to tell me what to do” was insufficient to provoke guards to

kill in the “heat of passion”).

       Additionally, Defendant’s alleged mutual combat with Scott did not provide

Defendant with adequate provocation because Scott was running away when Defendant

shot him. See Ashford, 718 F.3d at 380. Perhaps most importantly, even though Defendant

now claims he was provoked, Defendant testified at his state proceedings that he was

neither “provoked” nor “angry” during his altercation but was merely acting in “self-

defense.” J.A. 346–47. 5 Defendant cannot negate his malice through “sudden quarrel or

heat of passion” when he previously testified he was neither “provoked” nor “angry.”

Ashford, 718 F.3d at 380.

       In conclusion, the district court did not reversibly err by inferring Defendant’s

malice from the facts it found credible. Moreover, the court did not reversibly err by

determining that Defendant’s malice was not negated by “sudden quarrel or heat of

passion.” Accordingly, the court properly cross-referenced second-degree murder.




       5
          Because Defendant admitted in his plea agreement that he acted “willfully,” the
district court found that Defendant was foreclosed from arguing self-defense during his
federal sentencing hearing. Slager, 2018 WL 445497, at *2.

                                           21
                                             B.

       Next, Defendant argues that the district court erred in applying a two-level sentence

enhancement for obstructing justice based on Defendant’s false statements to SLED.

Defendant raises this issue for the first time on appeal. “Because this issue was not

advanced in the district court, we review the district court decision for plain error.” United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005); see United States v. Brack, 651 F.3d

388, 392 (4th Cir. 2011). For an error to be “plain,” it must be “obvious or clear under

current law.” Brack, 651 F.3d at 392. Under this circumscribed standard of review, we do

not find that the district court plainly erred by applying the obstruction sentencing

enhancement.

       A sentencing court may apply the obstruction enhancement when a defendant: (1)

“willfully obstructed or impeded, or attempted to obstruct or impede, the administration of

justice with respect to the investigation . . . of the instant offense of conviction,” and (2)

“the obstructive conduct related to the defendant’s offense of conviction and any relevant

conduct.” U.S.S.G. § 3C1.1 (emphasis added). Defendant argues that the district court

plainly erred in applying this enhancement because Defendant’s false statements to the

SLED investigators “were not made under oath” and the SLED investigators already had

Santana’s video when they interviewed Defendant, meaning that Defendant’s false

statements “did not significantly impede the official investigation.” Appellant’s Br. at 45.

       In support of his argument, Defendant emphasizes that the comments to the

obstruction guideline state “[o]rdinarily . . . making false statements, not under oath to law

enforcement officers”—as was the case here—does not warrant application of the


                                             22
enhancement. U.S.S.G. § 3C1.1 cmt. n.5 (emphases added). But the comments further

state that “providing a materially false statement to a law enforcement officer that

significantly obstructed or impeded the official investigation” does warrant application of

the enhancement, regardless of whether the materially false statement was made under

oath. Id. cmt. n.4(G) (emphasis added). And the express text of the obstruction guideline

covers “attempted” obstruction of justice, indicating that application of the guideline is

appropriate, at least in some circumstances, even when a defendant’s attempted obstruction

did not in fact result in the obstruction of an investigation. Id.

       Accordingly, Section 3C1.1 and its comments do not clearly answer the relevant

question: whether an attempt to significantly obstruct an investigation through unsworn

statements warrants application of the enhancement. Nor has this Court’s case law

provided an “obvious” or “clear” answer to that question. Hughes, 401 F.3d at 547.

Notably, as to that question, our sister circuits have reached divergent answers. Compare

United States v. Girod, 646 F.3d 304, 318 (5th Cir. 2011) (enhancement can be appropriate

based upon attempted, but significant obstruction); United States v. Wolverine, 584 F.

App’x 646, 649 (9th Cir. 2014) (same); with United States v. Adejumo, 772 F.3d 513, 529

(8th Cir. 2014) (enhancement is inappropriate based upon attempted, but significant

obstruction); United States v. Griffin, 310 F.3d 1017, 1022–23 (7th Cir. 2002) (same). In

such circumstances, Defendant cannot meet his burden to show that the district court

plainly erred by applying a two-level sentencing enhancement for attempted, yet




                                              23
significant, obstruction of justice through unsworn statements to law enforcement

investigators. 6

                                              III.

       In sum, the district court committed no reversible error in sentencing Defendant.

First, the district court did not clearly err in crediting Santana’s description of the encounter

and discrediting Defendant’s description. Second, the court properly inferred, from these

facts, malice as required for a second-degree murder cross-reference. Finally, the district

court did not plainly err in applying an obstruction of justice enhancement. Accordingly,

the district court’s sentence is

                                                                                   AFFIRMED.




       6
        Defendant also objects to his federal prosecution on double jeopardy grounds.
Acknowledging that current Supreme Court case law forecloses this argument, Defendant
preserves it pending a possible change in the law.

                                               24